Citation Nr: 1701060	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May 1979 to January 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  A March 2015 Board decision (by a VLJ other than the undersigned), in pertinent part, reopened the claim and remanded the case for further development.  The case is now assigned to the undersigned.

A May 2016 Board decision (by the undersigned) also remanded the case for further development.

In his July 2010 VA Form 9 (substantive appeal), the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled for December 14, 2010, but the Veteran did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704 (d), (e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In March 2015, the case was remanded, in part, to obtain a medical opinion about the cause of the Veteran's current right thumb disability, specifically, whether the Veteran's right thumb disability clearly and unmistakably pre-existed entrance in to military service in 1979, and (if found to pre-exist service) whether it was clearly and unmistakably aggravated (or not) during service.  On July 2015 VA examination, the examiner provided an opinion but used the (incorrect) less likely than not standard of proof.  In May 2016, the case was remanded again to obtain a medical opinion about pre-existence and aggravation using the correct clearly and unmistakably standard of proof.  

The May 2016 VA examiner thoroughly reviewed the claims file and concluded that the Veteran's pre-existing right thumb condition was clearly and unmistakably not aggravated by service.  This is the correct standard of review given that this case involves the presumption of soundness.  However, the only reason the examiner gave for this conclusion was that there was "no evidence" that the thumb condition was aggravated by any of noted the in-service events.  The examiner noted the two incidents of flare-ups in 1979 and concluded that these flare-ups did not demonstrate any aggravation of the thumb condition but, again, did not explain why the flare-ups were not evidence of aggravation.

Based on the negative May 2016 opinion, a July 2016 Supplemental SOC continued the denial.

Because the May 2016 VA examiner did not provide an adequate explanation (rationale) for his opinion, the Board cannot find this opinion adequate to decide the claim and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  Regrettably, corrective action is once again necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the May 2016 VA examiner (or from another provider if the May 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

Was the Veteran's preexisting right thumb disability clearly and unmistakably not aggravated during service?  Please specifically address the Veteran's reported right thumb injuries from doing push-ups in July 1979, striking the hand on a wall in November 1979, and falling down a hill in December 1979.

Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the base line level of disability. 

The examiner must provide a detailed explanation (rationale) for each aspect of every conclusion that is provided, citing to supporting clinical data as appropriate.  The examiner is advised that a clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles must be discussed as they relate to the medical and lay (non-medical) evidence.

2. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




